—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioners appeal from an order of the Supreme Court, Kings County (Steinhardt, J.), dated November 5, 1998, which denied the application.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the petitioners’ application for leave to serve a late notice of claim on the City of New York. The injury report prepared by the injured petitioner’s supervisor did not apprise the City of the nature of the claim (see, Matter of DiBella v City of New York, 234 AD2d 366), the petitioners did not offer a valid excuse for their failure to timely serve a notice of claim (see, *602Matter of Gilliam v City of New York, 250 AD2d 680), and they offered no evidence to rebut the City’s demonstration of prejudice (see, Matter of Morrison v New York City Health & Hosps. Corp., 244 AD2d 487). Bracken, J. P., Joy, Thompson, Gold-stein and Feuerstein, JJ., concur.